DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendment received November 15, 2021 has been entered; claims 1-19 and 21 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims1-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1;
In lines 5-6, it is unclear and unstated as to where the setting information is received from (i.e., host); as result, the transmitting the setting information to the host makes the claimed invention confusing (e.g., how does the returning of the setting information to the host configures the host for the interaction?  How does the host send the setting information before the communicatively coupling?).
In lines 2 & 7, when the resources are connected to the docking station, it is further unclear and unstated as to how the claimed system supports the interaction simply by receiving setting information form the host alone.

In claim 2;
In line 2, it is unclear and unstated as to how the “remote device” sends the proper setting information for the host & resources without any prior communication or knowledge of the resources and/or host device in the context of the recited claimed invention.

In claim 3;
		In line 1, the phrase “setting information is recorded at another docking station” lacks proper and clear antecedent basis, and it is unclear as to how the another docking station is inter-coupled with the recited claimed structure.
		In line 2, the phrase “remote device is the other docking station” lacks proper and clear antecedent basis.

In claim 4;
		The unclarities of the claim 2 are similarly applied.

In claim 5;
		In line 3, the phrase “setting information to be transmitted” lacks proper and clear antecedent basis.

In claim 9;
		In line 2, the phrase “selected configuration is associated with the first identification” lacks proper and clear antecedent basis.
		In line 5, the phrase “the first identification information specifies the same host device” lacks proper and clear antecedent basis.
		In line 6, the phrase “user specified in the second identification information” lacks proper and clear antecedent basis.
In line 7, the phrase “the first identification information specifies the same host category” lacks proper and clear antecedent basis.
		In line 6, the phrase “user category specified in the second identification information” lacks proper and clear antecedent basis.
		In line 9, the phrase “second identification information specifies a host” lacks functional & proper antecedent basis (i.e., there are only one host device mentioned earlier in the claimed invention).

In claim 11;
		In line 	6, since the claimed invention failed to support or provide a physical/functional inter-coupling of the “remote device”, it is unclear and indefinite as to how the transmitting information to the remote device has anything to do with the host device configuration.  The same applies to the “further docking station” (e.g., if the setting information is sent to the patent office, how does that help the host configuration?)
		In claim 11, the clear metes and bounds of the recited claimed invention cannot be properly determined, since the claimed lacks important/necessary details of physical and/or functional inter-couplings of: hosts, docking stations, resources & remote devices.

In claims 12-19 and 21, since the clear metes and bounds of the parent claim 11 cannot be properly determined, the clear unclarity determination cannot be properly determined.  However, the examiner kindly asks the applicant to carefully consider the similar dependent claims 2-10 for a guidance on clarifying unclarities of the dependent claims of the claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 and 21are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2014/0351475 A1).
The examiner relies on the entire teachings of the Huang reference for this rejection; the applicant should carefully consider the entire teachings of the Huang reference to better understand the examiner’s position & the interpretations (i.e., Broadest Reasonable Interpretation) applied to the pending claims.
The Huang reference provides the teachings of the recited claimed invention that are functionally/operationally equivalent as follows:

Claims 1-19 and 21		Huang reference teachings
1.(Original) A docking station configured to enable 
Par. 26, “WD and WDC may establish a docking session with each other”
a host device to access resources provided by or connected to the docking station, the resources including one or more peripheral devices,
Par. 26, “WDC may enable interaction between the WD and any number of peripheral devices (PF) that are associated with the WDC
interfaces and/or network connections, 
Par. 26, “peripherals may include…network interface devices, other docking hosts… or other device”
wherein the docking station is configured to: receive setting information including at least one configuration setting for configuration of interaction between the host device and one or more of the resources, and 
Par. 26, “After the session setup, the configuration control protocol may enable the WD to negotiate and configure its own use of PFs at the SDC.  Subsequently, the WDC may enable the access to the PF services for the SD by establishing payload connections for individual PF services with the WD”; figure 5D, (540), Docking Configuration & Control Protocol, see Par 125-126 
transmit the setting information to the host device for use in configuring the host device to interact with one or more of the resources when the host device communicatively couples to the docking station.  
Par. 26, “After the session setup, the configuration control protocol may enable the WD to negotiate and configure its own use of PFs at the SDC.  Subsequently, the WDC may enable the access to the PF services for the SD by establishing payload connections for individual PF services with the WD”; figure 5D, (540), Docking Configuration & Control Protocol, see Par 125-126 

2. (Original) The docking station according to claim 1, wherein the docking station is further configured to receive the setting information from a remote device.  
Par. 34, “PF 10 may include, but not limited to … other docking hosts…or any other devices capable of providing a service”

3. (Original) The docking station according to claim 2, wherein the setting information is recorded at another docking station, and wherein the remote device is the other docking station or a server arranged to receive the setting information from the other docking station.  
Par. 34, “PF 10 may include, but not limited to … other docking hosts…or any other devices capable of providing a service”, and figure 4 & 5D with accompanying description.

4. (Currently Amended) The docking station according to claim 2, wherein the docking station is further configured to receive, from the remote device, first identification information associated with the setting information.  
Par. 101-103 with figure 5A & Par34, “PF 10 may include, but not limited to … other docking hosts…or any other devices capable of providing a service”

5. (Currently Amended) The docking station according to claim 4, wherein the docking station is further configured to identify, when the host device is communicatively coupled to the docking station, the setting information to be transmitted to the host device based on the first identification information.  
Par. 101-103 & 125-128 with figure 5A-5D & Par34, “PF 10 may include, but not limited to … other docking hosts…or any other devices capable of providing a service”

6. (Currently Amended) The docking station according to claim 
Figure 5A-5D with accompanying description & Par34, “PF 10 may include, but not limited to … other docking hosts…or any other devices capable of providing a service”

7. (Currently Amended) The docking station according to claim 6, wherein the docking station is configured to select, based on the second identification information, one of a set of a plurality of configurations each comprising respective setting information.  
Figure 5A-5D with accompanying description & Par34, “PF 10 may include, but not limited to … other docking hosts…or any other devices capable of providing a service”

8. (Currently Amended) The docking station according to claim 7, wherein the docking station is configured to: detect a connection with the host device; and retrieve the selected configuration in response to detecting the connection with the host device, wherein the selected configuration is retrieved from local storage or a remote server device or network.
Figure 4, 5A-5D with accompanying description & Par34, “PF 10 may include, but not limited to … other docking hosts…or any other devices capable of providing a service” 

9. (Currently Amended) The docking station according to claim 7, wherein the selected configuration is associated with the first identification information, and wherein: the first identification information specifies the same host device or user specified in the second identification information; the first identification information specifies the same host category or user category specified in the second identification information; or the second identification information specifies a host device or user identified as a member of a host category or user category specified in the first identification information.  
Figure 4, 5A-5D with accompanying description & Par34, “PF 10 may include, but not limited to … other docking hosts…or any other devices capable of providing a service” 

10. (Currently Amended) The docking station according to claim 4, wherein the first identification information identifies at least one of: a host device, a user of a host device, a host device category, and a user category.  
Figure 4, 5A-5D with accompanying description & Par34, “PF 10 may include, but not limited to … other docking hosts…or any other devices capable of providing a service” 

11. (Currently Amended) A docking station configured to enable 
Par. 26, “WD and WDC may establish a docking session with each other”
a host device to access resources provided by or connected to the docking station, the resources including one or more peripheral devices, 
Par. 26, “WDC may enable interaction between the WD and any number of peripheral devices (PF) that are associated with the WDC
interfaces and/or network connections, 
Par. 26, “peripherals may include…network interface devices, other docking hosts… or other device”
wherein the docking station is configured to: receive, from the host device, setting information including at least one configuration setting used to control interaction between the host device and one or more of the resources, and 
Par. 26, “After the session setup, the configuration control protocol may enable the WD to negotiate and configure its own use of PFs at the SDC.  Subsequently, the WDC may enable the access to the PF services for the SD by establishing payload connections for individual PF services with the WD”; figure 5D, (540), Docking Configuration & Control Protocol, see Par 125-126 
transmit the setting information to a remote device for use in configuration of the host device when connected to a further docking station.  
Par. 26, “After the session setup, the configuration control protocol may enable the WD to negotiate and configure its own use of PFs at the SDC.  Subsequently, the WDC may enable the access to the PF services for the SD by establishing payload connections for individual PF services with the WD”; figure 5D, (540), Docking Configuration & Control Protocol, see Par 125-126 

12. (Original) The docking station according to claim 11, wherein the remote device is the further docking station or a server arranged to provide the setting information to the further docking station.  
Par. 34, “PF 10 may include, but not limited to … other docking hosts…or any other devices capable of providing a service”

13. (Currently Amended) The docking station according to claim 11 wherein the docking station is further configured to receive, from the host device, identification information related to the host device or a user of the host device.  
Par. 101, “SeekService method by specifying one or more of the following parameters: a service name value, an exact search value, a MAC address value, and/or service information request value…”
14. (Original) The docking station according to claim 13, wherein the docking station is further configured to determine whether to store the setting information based on the identification information.  
Par. 95, “WDC 6 matches the interests of WD 6” and/with Par. 96, “Docking Service may block SD’s access to all its PF services” and/with Par. 103, “matches the service name value…”

15. (Currently Amended) The docking station according to claim 13, wherein the docking station is further configured to determine whether to transmit the setting information to the remote device based on the identification information.  
Par. 103, “ASP module 94 may send a P2P probe response to WD4 that indicates the service name value…”

16. (Currently Amended) The docking station according to claim 13, wherein the docking station is further configured to store or transmit the setting information in association with the identification information.  
Par. 103, “ASP module 94 may send a P2P probe response to WD4 that indicates the service name value…”

17. (Currently Amended) The docking station according to claim 11, wherein the docking station is further configured to store authorization information for identifying a host device or a user permitted to apply configuration changes.  
Fig. 3, Par. 46, “WD 4 may perform a user type authentication procedure, if this is required by WDC 6”

18. (Currently Amended) The docking station according to claim 17, wherein the docking station is further configured to: determine whether to store the setting information based on the authorization information;  
Fig. 3, Par. 46, “WD 4 may perform a user type authentication procedure, if this is required by WDC 6” & Par. 95, “WDC 6 matches the interests of WD 6” and/with Par. 96, “Docking Service may block SD’s access to all its PF services” and/with Par. 103, “matches the service name value…”, when authorized/not authorized of the authentication.

or determine whether to transmit the setting information to the remote device based on the authorization information
Fig. 3, Par. 46, “WD 4 may perform a user type authentication procedure, if this is required by WDC 6” & Par. 103, “ASP module 94 may send a P2P probe response to WD4 that indicates the service name value…”- when authorized/not authorized of the authentication.

19. (Currently Amended) The docking station according to 
Par. 26, “peripheral may include displays…other devices”
 
21. (Currently Amended) The docking station according to 
Figure 5D and Par. 125-126 to 128.

As can be seen from the above detailed functionally equivalent teachings, the Huang reference does not appear to expressly teach the exact same types or shapes of the data being communicated to and from the “docking station” for the purpose of proper communications, interactions or configurations to and from the docking station.  However, since the teachings of the Huang reference does provide teachings of the functionally/operationally equivalent limitations of the recited claimed invention, as can be seen from the above detailed teachings, when the Broadest Reasonable Interpretation is applied to the recited claimed invention, one having ordinary skill in the art to easiy be motivated to substitute communicating data types (i.e., functionally equivalent communicating system dependent data types that support/provide proper and error-free operational for the respective system); this is also well-known and common practice in the industry, as further can be seen from the teachings of the prior art of record.  Therefore, it would have been obvious to one having ordinary skill in the art to come up with the claimed system from the above detailed teachings of the Huang reference before the effective filing date of the present invention for the reasons stated above.    


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SHIN whose telephone number is (571)272-4159. The examiner can normally be reached 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SHIN/Primary Examiner, Art Unit 2181